14



      OFFICE    OF THE AlTOR,NEY    GENERAL   OF TU<AS
                           AUSTIN




Boa. 0.0. w. 00x
stat0 E8alth   Qttloor
Awth,    laraa
Dow   art
Hon. Gab     w. Box, p4sge a


           IWO   trat*l,lng     atl% other   IaMMMry          upoRue8
    1r.ourr.d by the v~r:ow Offioar8, m3elutanta,
    dqutlas,   aluks  and othu anplo~eea ln tha ray-
    loua dopartmnta,   I.nstltutlon8, boerdr, oonxh-
    8iOlW Or other 8UbdiVi8tOn8 of thi State Govern-
    amlt* ln tho natlre dlwhargo o? tll0l.r   aa00
    8h8l1 b0 suoh 88 UO 89WifiW11y      ihod and apt
    prO3Wi8t8# by th8 Legi8latUm   in the #pneraf.
    appmpriatlon bill8 prorldlng   tor tha oxpon868
    OS the state Oo~ernment iram par to y'sar. .
    %bJL    ~p@O~iatiQtl8        for trQtOli&lg e-888             W
    ado w     atlOu8nee8 or fiyfMllt8 to oftblab
    or amployeu for the use OS privately orrprd ma-
    twaobil.8  8hti1be on a b-18 Of Mb81         nil-
    traro1.d roc oaeb trip or all trip8 aor*re% br
    th 0Uya uO lO( I OUlltO
                        8Ub dttd fW                    p w$       Or
    tibWMO0    ?WJ5 8UOb ~&VSOpit!itiOM, pod 8U&
    &Ufaarnt Qr ~lOU8200 8hd.l be mad* &t a rati
    nottQUMedtlvo               (a#)MRk       ror ealthmiloa@tip-
    put     tr8VO1.d. m% a0 addl?elonal           e~pOr18. is@;-
    dent.to th. Oparatioa of iuoh m&suobilo                8kl.1
    be allow.&.”

           !hmmtfook          to the   Oeneral   Ride     of the-Wamr-
nl Doparkeanw        ApproprlatlonBill Lo.,              satnnteBill
BQ. da7 ror the po+ieion           or lib0 lu     r8lativo*t9 tsav-
lUng ’
     o x p M eu*
     Bon. oao. w. cox,   page s


         expOn8e8 wha    oalled tc   thoti arain cttice.w

            "(f) (1) a + 6 there :.mst be a ao;.clae
         8t&te!Mnt  Of the d,;tic8 pcrfcrmad, 8nd the
         polnk frcm wl*:bh the euaployeo truval8 from
         the designated cost of duty and all other
         tom8 ri8ited   and the objeot ot auoh visit
         aid the objeot ot such visit end of tts
         apcltio expmae8 inourmd.”

                AcoordlIrg to the UXpliOit langua(co Of the 8tat-
     uto, oxpense8 are allowad only iOr tmW6ling on offioial
     8tUtd bUSin888.     h iStat employee 18 entitled to tWW-
     elh    srgm~aes rroa tho olty or tom wharo ho la 8ta-
     tloned to the dO8i@latrb pO8t Of duty "and the point8
     trorn uhloh the lnployu trav.18 f'rom the donl@mtod w8t
     ot duty antl all other towrm Y18itda while bciV8$iIi# 011
     Otfiaia 8t.&!te   bU8fIWJ8. Ihrt Ii0 8tate cuPploy W       Olafr,
     bo allouod, or ~16 trarellng       err~a808 lnourrod uhlle
     trerellilg ?rom 8nd to the deslgaated post of &uty on
     rmkond8, hclidq8 or dally whore tho objeot of the trip
     bl+OlYin(r   th8 lXJ!OIlSOi -8 IlOt OftiOiti   8tstO bU81llO88.
     isher8 a 8tat.e cwaployee ha8 trarelod     to a duigaatrd p8t
     of duty 011 offiefal stat0 buslnms, ha 68rmOt be alm~~6
     travollq expwm88 fcr week-,            holldafl or dally trip8
     ?rom and to uld pclnt rhish have no aonnemtion tith
     otflol~l 8t8te bUOiM88.

              It 18 troratUia1 that th0 trlW&iw    OXm808   iIt
     lndir%dml in8tences will balua     than the par dim u-
     pens0 of remaining at thm dosignskd~     St of duty. !fhO
     language Of the 8tatute i8 OlSar Md~ si aab1yOU8.    ThO
     8bsd&ird to be applied 8triotlr is rh&he!r or not the
!'   trerelw    W88 on OftiOial 8kte bneldw8,     ft it 18 not,
1    the eraployee o8nnot be ontit1.d to OX5Wl8U   irrU&WOti+e
6
     of where tho ddslgtmtsd  poet of duty i8 or the fast that
     the tra~sling esqmiSe8 would be 108S than t&S @EFdajrOO*8
     Few   (#4.) Dollar perdla if ha re@alnab at hi8 lpst of
     Qbty.

             The rib-r to Benate Bill a9 allows no usoption
     to the general rule that no traveling,oXpanssr; 8h8l1 be
     allowed pleas lnourred w%ile traVeling   On OtfiOiti bU8-
     in088 Ot thQ i?&itO.
                                                                   17


Hon. Ceo. W. 001, paga 4



          K'e find an opinion of thi8'Department under the
~raoedim  adminlstratlon on the @ame question dated
januqry 0, 1935, by lion. Leon 0. Koses, issistant iittor-
nsp General which supports our holding. The altuation
upon whloh the department ruled at that tiny.2was es
follows:

             *It-vePy
                 .    often,happana .that
                                      .   a. Stete employae
      on trevellng erpenea aaoount 16 stationed neer his
      home. Be desirea to spend the weekend at hone ln-
      stead of remaining in the town where he is stationed.
      I’iould this department be authorized to Issue war-
      rant in peyment of his mileage in going to hla home
      and returning baok to hi8 po8t of duty in lieu of
      the expenses he would hare lnourred had he remained
      in the town where he wa8 working; providing the ex-
      penees lnourred tar suah mileage does not exooed
      the anount allowed for meal8 and lodging had ha ra-
      malned at the place where ha uas amployed.W

          The deoislon in that opinion was that the Comptroller
Would not be permitted to Issue warrants" to a state amployea
win payment,of mileage" ot the amployee *in going frcda tha or-
tloiallg designated post of duty to hi8 home".

          Cm the basis of the above reasoning it is our op-
inion that both of your questions must be answered in the
negative.

        ' Inoonvenienoe and actuel hard&hip might be worked
in oertain instanoes by a atriat oonstruotion of the general
rider to Senate I)ill 827, but in the lent analysis the wiS-
dom of legislation i8 a mntter for the.leWm&ktig body to de-
oidei

          Trusting that we have   fully   answered your lnquir-
ice, w0 are

                                          Yours very truly




                                                      Dick Stout
                                                       hssistant

DS:ob
Encl. (Opinion, doted l-9-35
       by Hon. Leon ZOses)